Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-14 of U.S. Patent No. 10,879,471.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Independent claim 1 and independent claim 1 of the ‘471 patent have significant overlap regarding the claimed subject matter.  Specifically, claim 1 of the ‘471 patent allows for the obvious embodiment when one or both of Ar1 and Ar2 can be a substituted or unsubstituted heteroaryl group having 2 to 30 ring carbon atoms.  Such an embodiment is the same embodiment as instant claim 1.  Dependent claim 7 of the ‘471 patent claims this specific embodiment as well.  Independent claim 14 of the instant application and independent claim 14 of the ‘471 patent are also not patentably distinct from each other for the same reason as independent claim 1.  Last, dependent claims 2-13 include verbatim, or have overlap with, dependent claims 2-5 and 7-13 of the ‘471 patent.  Specifically, instant claims 2-4 correspond to claims 2, 3, and 13 of the ‘471 patent, respectively.  Further, instant claims 5, 6, 8, 9, 10, 11, 12 and 13 correspond to claims 4, 5, 7, 8, 9, 10, 11 and 12 of the ‘471 patent, respectively.

Potentially Allowable Subject Matter
	While all claims are currently rejected, should Applicants file a terminal disclaimer against application 15/928,609 (US Pat. 10,879,471), all claims would be in condition for allowance.  A closely related prior art teaching is Huh et al. (KR 20150006374, which is cited on Applicants information disclosure statement, filed on 11/11/20).  All of the references cited on Applicants information disclosure statement (with the exception of the US Patent documents) can be found in the parent application.  Huh et al. teaches compounds which satisfy chemical formula 1 and also explicitly teaches many compounds which are of the 1,8-substituted naphthyl type, which is the same type claimed by Applicants.  Huh et al. differs from the instantly claimed application in that variables Ar1 and Ar2, which correspond to variables Ar1 and Ar2 of the instant application are not taught to include any substituted or unsubstituted heteroaryl groups.  Huh et al. explicitly teaches that both variables Ar1 and Ar2 are aryl groups, and lists only hydrocarbon aryl groups.  The teaching or suggestion to employ a heteroaryl group at position Ar1 and/or Ar2 is not given by Huh et al.  Another related prior art teaching is Noh et al. (US 2016/0111650, also of record).  Noh et al. suffers from the same deficiencies as Huh et al.  Additionally, the compounds taught by Noh et al. are employed as ambipolar host materials in an emission layer of an organic light-emitting diode, and not as a material to be employed in a hole transport region.  Last, Fu et al. (JP 2012167058) teaches compounds of formula 1, which are of the same type as Formula 1 as claimed.  However, Fu et al. fails to teach or suggest a moiety satisfying N(Ar1)(Ar2) as claimed. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766